
	

113 SJ 17 IS: Proposing an amendment to the Constitution of the United States authorizing Congress to prohibit the physical desecration of the flag of the United States.
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Hatch (for himself,
			 Mr. Boozman, Mr. Burr, Mr.
			 Coats, Mr. Cochran,
			 Ms. Collins, Mr. Cornyn, Mr.
			 Crapo, Mr. Enzi,
			 Mrs. Fischer, Mr. Graham, Mr.
			 Grassley, Mr. Heller,
			 Mr. Johanns, Mr. McCain, Ms.
			 Murkowski, Mr. Risch,
			 Mr. Roberts, Mr. Rubio, Mr.
			 Sessions, Mr. Thune, and
			 Mr. Vitter) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States authorizing Congress to prohibit the physical desecration of the flag of
		  the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within 7 years after
			 the date of its submission for ratification:
			
				 —
					The Congress shall have power to
				prohibit the physical desecration of the flag of the United
				States.
					.
		
